Citation Nr: 1829278	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  17-28 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a testicular condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for lumbar myositis.

4.  Entitlement to a compensable disability rating for a post-operative left inguinal herniorrhaphy with residuals.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney




ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from July 1978 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Though additional issues were considered on the Veteran's March 2017 Statement of the Case, the Veteran's May 2017 Substantive Appeal specifically limited his claim to the issues listed above.

The issue of entitlement to service connection for a testicular condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his active service.

2.  The evidence is at least in equipoise as to whether the Veteran's lumbar myositis is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

2.  The criteria for service connection for lumbar myositis have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will generally be awarded for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

A.  Bilateral Hearing Loss

The Veteran maintains that he has a current bilateral hearing loss disability that is the direct result of noise exposure during active service.  The Veteran specifically asserts he developed hearing loss as a result of in-service exposure to traumatic noise during the performance of duties in service and that his hearing issues have continued to worsen since service.  For the reasons that follow, the Board determines that service connection for bilateral hearing loss is warranted.  

First, the results of an October 2015 VA examination reflect that the Veteran currently suffers from bilateral hearing loss.  Further, though the Veteran's service treatment records do not show complaints of or treatment for bilateral hearing loss during his active service, the Veteran has consistently stated that he was exposed to noise from rifles and grenades, and such reports are consistent with the circumstances of his service.  

The only remaining question is whether the Veteran's bilateral hearing loss is related to his active service.  In support of his claim, the Veteran submitted a private medical opinion from A.A., MD.  In her opinion, Dr. A.A. stated that the Veteran's hearing loss is related to his in-service noise exposure, noting that the Veteran's "hearing loss is at the higher frequencies . . . which is consistent with noise induced hearing loss and not the aging process."  

The Board acknowledges that there is a negative VA nexus opinion of records.  However, even if the Board were to find this opinion probative, the evidence would at least be in equipoise.  Under such circumstances, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.  

B.  Lumbar Myositis

The Veteran also seeks service connection for a low back disability, a disability which he contends is related to the back pain he experienced during his active service.  Once again, the Veteran's claim shall be granted.  

The Veteran's separation examination notes recurrent back pain.  His enlistment examination is negative for recurrent back pain before active service.  The Veteran stated in an affidavit that he remembered carrying heavy backpacks while in service and that his back began to ache.  At the time, he thought his back pain would subside.  The Veteran noted that his back pain continued after service, but he took over-the-counter medication in order to deal with it.  He stated that he had a post-service accident in 1996 where he fell off a ladder, and he was subsequently diagnosed with lumbar myositis.  An October 2015 VA examination notes a diagnosis of lumbar myositis.  Therefore, the requirements of an in-service incident and a current disability are satisfied.

With regard to nexus, in a May 2017 opinion, Dr., A.A., related the Veteran's current disability to his active service, noting multiple entries of back pain during service and medical literature that supports the contention that low back strains and sprains can become chronic conditions.  

As above, there is a negative VA nexus opinion.  However, even if the Board were to find this opinion probative, the evidence would at least be in equipoise.  Under such circumstances, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a low back disability is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for lumbar myositis is granted.


REMAND

Although the Board regrets the delay, the Board must remand the Veteran's claims for service connection for a testicular condition and for an increased rating for residuals of a hernia.   

First, with respect to his increased rating claim, in a June 2017 affidavit, the Veteran stated that his residuals of his hernia were more severe than reflected by his most recent VA examination.  As such, a new examination is warranted.  

With respect to his claim for service connection for a testicular condition, neither the Veteran nor his representative have stated from what specific testicular condition the Veteran suffers and whether such condition is directly related to his active service or is secondarily related to his service-connected hernia residuals.  On his June 2017 affidavit, however, the Veteran stated that he has erectile dysfunction.  Further, the Veteran's service connected hernia was previously described as "residual, left testicular surgery for granuloma."  At the least, then, the evidence suggests that the Veteran may have a genitourinary disability that is secondary to his service-connected hernia residuals.  This claim is therefore inextricably intertwined with his claim for an increased rating.  On remand, the Veteran and his representative are encouraged to submit any information regarding the Veteran's specific testicular disability and how it may be related to his active service or to any service connected disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination to determine the nature and severity of his service-connected residuals of a hernia.  

In the examination report, the examiner should also state whether his or her examination reveals any testicular or genitourinary symptoms or disabilities that are related to or aggravated by the Veteran's hernia residuals.  

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


